726 S.E.2d 835 (2012)
STATE
v.
Jeffrey Allan GILL.
No. 140P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Jill Bryan, Assistant Attorney General, for State of North Carolina.
Jeffrey Allan Gill, Clarksville, for Gill, Jeffrey Allan.
Scott Thomas, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 3rd of April 2012 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 13th of June 2012."